   8:13-cr-00315-JFB-FG3 Doc # 54 Filed: 05/29/20 Page 1 of 3 - Page ID # 203



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:13CR315

       vs.
                                                                    ORDER
TINA ANGELA DAVIS-SMITH,

                     Defendant.



       This matter is before the Court on the defendant’s motion for reconsideration of

restitution, Filing No. 52. The defendant asserts that in February of 2014, her tax refund

of $6,347.00 was intercepted by the Social Security Administration. She seeks to have

that prejudgment offset of her tax refund credited against the amount she was required

to pay as part of the terms of her supervised release.

       The record shows the defendant was convicted on April 14, 2014 of crimes of

false identity and making a false statement in connection with receipt of Social Security

benefits.    Filing No. 34, Judgment.     The parties stipulated to a Guidelines loss of

$8,046.00 to the Social Security Administration and the defendant agreed to make

monthly restitution payments toward that amount.             Filing No. 33.   The stipulation

provided that the obligation to make monthly restitution payments would cease on the

defendant's discharge from supervised release. Id. at 2. The stipulation provided that

nothing in the stipulation or related order of restitution would preclude the Social

Security Administration from asserting its rights in any administrative or civil attempt to

recover any administrative or judicially determined benefit overpayments and/or losses

arising out of the defendant's conduct in this matter. Id.

                                             1
   8:13-cr-00315-JFB-FG3 Doc # 54 Filed: 05/29/20 Page 2 of 3 - Page ID # 204



      The defendant was sentenced on April 18, 2014 to consecutive terms of

imprisonment of 12 and 24 months, followed by concurrent terms of supervised release

of one and three years.     Filing No. 34, Judgment.     According to the Presentence

Investigation Report, the Social Security Administration suffered a loss of $56,818.

Filing No. 50, Revised Presentence Investigation Report at 9.      Restitution, however,

was imposed only as a condition of supervised release in the amount of $8,046. Filing

No. 34, Judgment at 4.

      The United States has shown that the issue is moot because the defendant has

finished her term of supervised release. Because there was no petition for violation of

the defendant’s conditions of supervised release for non-payment of the amount of

restitution the defendant was ordered to pay, there is nothing for the Court to address.

Whether the defendant got credit for the offset or not in the criminal case no longer

matters because her supervised release has ended.         The Court no longer has any

power to revoke the supervised release and impose a term of imprisonment or extended

term of supervised release. See 18 U.S.C. §3583(i).

      It appears that the Social Security Administration’s losses exceeded the amount

than the defendant was required to pay as a condition of supervised release. Although

the Social Security Administration may continue to seek to recover the amount it is

allegedly owed from the defendant through civil and/or administrative means, the

defendant must challenge that action in administrative or civil proceedings and cannot

do so in this criminal proceeding because the Court is without jurisdiction once her term

of supervised release ends. Accordingly,




                                           2
   8:13-cr-00315-JFB-FG3 Doc # 54 Filed: 05/29/20 Page 3 of 3 - Page ID # 205



      IT IS ORDERED that the defendant’s motion for reconsideration of restitution

(Filing No. 52) is denied as moot.

      Dated this 29th day of May, 2020.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          3
